Citation Nr: 0014494	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  92-19 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to October 
1943.

This case initially came the Board of Veterans' Appeals 
(Board) from an April 1991 rating decision by the RO that 
denied the veteran's application to reopen his claim for 
service connection for a gastrointestinal disorder.  (The RO 
had previously denied service connection for a 
gastrointestinal disorder in December 1945, and denied an 
application to reopen that claim in September 1987.)  In a 
June 1994 decision, the Board found clear and unmistakable 
error in the RO's September 1987 rating decision which 
refused to reopen the claim for service connection for a 
gastrointestinal disorder; the Board reopened the claim and 
remanded it to the RO for adjudication on the merits.  This 
claim was again remanded by the Board in June 1995, November 
1995, and March 1998.  The issue now before the Board is 
entitlement to service connection for a gastrointestinal 
disorder.


FINDING OF FACT

A chronic organic gastrointestinal disorder was not present 
in active military service or for many years later, and such 
disorder was not caused by any incident of service.


CONCLUSION OF LAW

A gastrointestinal disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§  1101, 1110, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from March 1943 to October 
1943.  His service medical records show he was admitted to a 
military hospital in August 1943 after experiencing 
dizziness, nausea, and epigastric pain after receiving a blow 
in a boxing match.  He reported a feeling of heaviness in his 
stomach.  The next day the symptoms were gone.  Subsequent 
gastric studies, including an upper gastrointestinal X-ray 
study, were normal.  He was referred for a psychiatric 
consultation, where it was reported that he had been blocked 
in all his ambitions in the service, had been unhappy, and 
unable to get along with others,  It was reported that that 
his symptoms were based on a simple adult maladjustment 
secondary to disinterest with his work.  The doctor noted 
that his neuropsychiatric symptoms required separation from 
service.  The final diagnosis was psychoneurosis manifested 
by dizziness, nausea, loss of appetite, and nervousness of 
undetermined cause.  He was issued a Certificate of 
Disability for Discharge (CDD) and discharged in October 1943 
due to a psychoneurosis which the service departement found 
pre-existed service and was not in the line of duty.

On an October 1945 VA gastrointestinal examination, the 
veteran reported a heavy feeling in his throat and chest and 
a burning sensation in his epigastric region.  Following the 
examination, the diagnosis was gastrointestinal condition not 
found.  

On an October 1945 VA psychiatric examination, the veteran 
related various symptoms including a feeling of a lump in his 
throat which went down and made a pain in his stomach.  
Following examination, the diagnosis was psychoneurosis, 
hysteria.

In December 1945, the RO granted service connection for 
psychoneurosis.  Service connection for a gastrointestinal 
disorder was denied.

In a January 1946 statement, D. O. Johnston, M.D. said the 
veteran had been referred to him for stomach disorders, which 
related back to service.  

On a January 1948 VA psychiatric examination, the veteran 
reported that he had stomach trouble when he was 15 years 
old, involving constipation.  He said that in service he had 
nervous symptoms and a burning sensation in his stomach.  He 
reported he continued to have symptoms in service after a 
boxing blow to his stomach.  The veteran said he still had 
stomach symptoms and recently had a feeling of a lump in his 
throat which moved to his stomach.  Following current 
examination, the diagnosis was conversion reaction.

In an August 1948 statement, Dr. Johnston reported treating 
the veteran since service for gastrointestinal symptoms.  He 
said the physical findings were negative, and the final 
diagnosis was neurogenic stomach.

On a May 1958 VA psychiatric evaluation for consideration of 
severance of service connection for a psychiatric disability, 
the doctor noted the existence of emotional disturbances 
prior to service and found it questionable whether the 
veteran was eligible for service connection for a psychiatric 
disorder.  

In June 1958, the RO proposed to sever service connection for 
psychoneurosis, hysteria.

In an April 1959 statement, J. A. Johnston, Jr., M.D. 
reported that the veteran had been treated for symptoms and 
findings suggestive of a functional disorder of the 
gastrointestinal tract with associated emotional instability.  
He added that the veteran said these symptoms first 
manifested themselves while he was on active duty in the 
military.

In an April 1959 statement, Jay Sprowls, M.D. reported 
treating the veteran on several occasions in 1957-1958 for 
upper abdominal complaints.  He recommended an upper 
gastrointestinal series.  

An undated statement from a fellow soldier received in May 
1959 recited that the veteran was in good health prior to 
service, but after a few months of active duty developed 
nervousness with complaints of pain and weight loss.

In a June 1959 decision, the RO severed service connection 
for psychoneurosis, hysteria. 

The veteran testified at hearing at the RO in August 1959 in 
connection with an appeal of the June 1959 RO decision to 
sever service connection for a psychiatric disorder.  He said 
he had nervous and stomach symptoms following a blow to his 
stomach during a boxing match in service.

In a December 1959 decision, the Board upheld the severance 
of service connection for psychoneurosis, hysteria.

The veteran was admitted to Canonsburg General Hospital in 
April 1963 for complaints of left back pain.  Findings on 
upper gastrointestinal X-rays were felt to represent an 
active duodenal ulcer.  Gallbladder X-rays were normal.  The 
revised diagnoses were duodenal ulcer and an enlarged left 
kidney.

In a July 1987 statement, F. N. Schentker, M.D. said the 
veteran was on medication for his gastrointestinal tract.

In a July 1987 statement, Perry C. Smith, M.D. reported that 
the veteran took medication for symptoms of chronic dyspepsia 
not associated with pathological changes in the upper 
gastrointestinal tract as demonstrated on any test done in 
the past.  

In a September 1987 decision, the RO denied the veteran's 
application to reopen his claim for service connection for a 
gastrointestinal disorder.  [However, a June 1994 Board 
decision found such RO determination was in error, and that 
the claim was reopened.]

VA outpatient treatment records show the veteran was referred 
to an ears, nose, and throat clinic in March 1989 for 
complaints of phlegm pooling in the back of throat with a 
reported irregularity on an upper gastrointestinal series at 
an outside hospital.  An April 1989 ears, nose, and throat 
consultation noted an impression of postnasal drip. 

Records from the Mercy Hospital of Pittsburgh note that a 
December 1988 gastroscopy showed hyperplastic gastric polyps.  
A June 1989 gastroscopy report shows impressions of normal 
esophagus, gastric retention with multiple spastic polyps, 
and a reddish fold in the duodenum-rule out duodenal 
problems.  A June 1989 pathology report notes slight 
inflammation of the duodenal mucosa and hyperplastic gastric 
mucosa with mild acute inflammation.  An October 1989 
gastroscopy report shows impressions of benign gastric polyps 
and possible leiomyoma tumor of the upper esophagus.  Other 
subsequent gastroscopy and pathology reports note similar 
findings.

Private medical records from 1990 and later show the veteran 
was treated for various gastrointestinal conditions including 
gastric polyps, gastritis, colon polyps, diverticulosis, and 
gallbladder disease.  

At a January 1990 RO hearing on the issue of service 
connection for a psychiatric disorder, the veteran asserted 
that a stomach condition should be service connected as he 
had such problem since a blow to the stomach in service.  He 
made the same basic assertion in a number of later written 
statements, including one in October 1991.  At an April 1992 
hearing at the RO, the veteran testified that he began having 
pain and burning in his stomach after being struck in the 
abdomen in service.  

In April 1992 statements, three life-long friends of the 
veteran and the veteran's wife of 50 years said that he 
developed stomach trouble during service and had such 
problems since service.

In October 1997 the Board referred the veteran's claims file 
for a medical opinion by a specialist within the Veterans 
Health Administration (VHA).  It was requested that a 
physician review the medical evidence and provide an opinion 
as to whether the veteran currently had a gastrointestinal 
disorder and, if so, what was the current diagnosis and was 
it related to service or any incident therein, including 
trauma sustained to the stomach during a boxing match.  In a 
November 1997 statement, a gastroenterologist from a VA 
medical center noted that his review of the claims file 
showed that the veteran had suffered a blow to the stomach 
which did not merit hospitalization and that subsequently he 
had multiple complaints with the major complaint being a lump 
in the throat that went down and caused a pain in his 
stomach.  The doctor said that objective findings were 
inflammatory polyps, which did not relate to his symptoms.  
It was concluded, after a fairly exhaustive review of the 
claims folder, that he had a functional disorder order of the 
gastrointestinal tract related to his personality disorder.  
Another gastroenterologist from the VAMC also reviewed the 
veteran's chart and agreed with the first doctor's 
assessment.

Among recent private medical records are those showing 
treatment for a gallbladder condition in January 1998; the 
veteran underwent a cholecystectomy for cholecystitis.

A series of VA examinations were performed in December 1998 
by a registered nurse who also consulted with a physician.  
The examiner was asked whether the veteran currently has a 
gastrointestinal disorder and, if so, what was the current 
diagnosis and was it related to service or any incident 
therein, including trauma sustained to the stomach during a 
boxing match.  On a December 1998 VA digestive examination, 
it was noted that the veteran had complaints of stomach pain.  
The examiner referred to the intestine examination for the 
diagnosis.  On the December 1998 VA intestine examination, 
the examiner noted the veteran's medical history and 
diagnosed diverticulosis and history of constipation.  On a 
December 1998 VA examination of the stomach, and duodenum, 
and for peritoneal adhesions, the examiner noted diagnoses of 
multiple gastric polyps.  The examiner said that, in response 
to the question of whether a gastrointestinal disorder was 
related to military service or any incident therein, the 
answer was negative.  The examiner further commented that it 
was not felt that his gastric polyps, constipation, or 
diverticulosis were related to the trauma sustained in 
service.  

In a May 2000 statement, the veteran's representative argued 
that the last VA examination was inadequate as it was 
performed by a nurse and not by a gastrointestinal 
specialist.

II.  Analysis

The veteran claims service connection for a gastrointestinal 
disorder and primarily argues that such is due to abdominal 
trauma from a boxing blow in service.  His claim is well 
grounded, meaning plausible, and the Board is satisfied that 
the evidence has been properly developed and there is no 
further VA duty to assist the veteran with his claim.  38 
U.S.C.A. § 5107(a).  In this regard, the Board finds that, 
despite contrary argument by the veteran's representative, 
the last VA examination was adequate for rating purposes.  
Although that examination was performed by a registered 
nurse, a physician was consulted, and the file contains 
numerous other medical records which permit a fair 
adjudication of the claim.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may be presumed for certain 
chronic diseases (including peptic ulcer disease) which 
become manifest to a compensable degree within the year after 
service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The veteran had active service during part of 1943.  Service 
medical records show he had some gastrointestinal complaints 
that were held to be acute symptoms on a functional basis; no 
organic gastrointestinal disorder was found during service.  
A gastrointestinal disorder was not found at a 1945 VA 
examination.  Private medical statements in 1946, 1948, and 
1959 refer to the veteran having gastrointestinal symptoms, 
but the doctors did not identify a chronic organic 
gastrointestinal disorder.  Moreover, references in the 
medical statements, to symptoms dating since service, appear 
to be based solely on the veteran's self-reported history.

The first clear medical evidence of organic gastrointestinal 
disease is from 1963, many years after service, when a 
duodenal ulcer was suspected, although this diagnosis does 
not appear in later records.  Medical records from the 1980s 
and 1990s show a number of organic gastrointestinal diseases 
including gastric polyps, gastritis, colon polyps, 
diverticulosis, and gallbladder disease.  None of the medical 
conditions has been linked to service by competent medical 
evidence.  The 1997 VHA opinion did not link gastrointestinal 
conditions to service.  The 1998 VA examiner clearly opined 
that the conditions were not related to service, including 
the reported boxing blow to the abdomen.  The veteran has not 
submitted any medical evidence linking current organic 
gastrointestinal conditions with service.  The statements by 
the veteran, his wife, and his friends, opining that 
gastrointestinal problems are due to service, do not serve to 
link the conditions to service since, as laymen, they have no 
competence to give medical opinions on diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The weight of the credible evidence establishes that a 
chronic organic gastrointestinal disorder was not present in 
service or for many years later, and such condition was not 
caused by any incident of service.  A gastrointestinal 
disorder was neither incurred in nor aggravated by service.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for a gastrointestinal disorder must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for a gastrointestinal disorder is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

